Citation Nr: 0032333	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1952 to August 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen a claim for 
service connection for prostate cancer as a result of 
exposure to ionizing radiation.  In a Supplemental Statement 
of the Case (SSOC) dated in May 2000, the RO reopened the 
claim for a de novo review, but denied the claim as not well 
grounded.


FINDINGS OF FACT

1.  In a rating decision dated in September 1993, the RO 
denied a claim for service connection for prostate cancer as 
a result of exposure to ionizing radiation.  The appellant 
was notified of this decision in September 1993, but he did 
not submit a timely appeal.

2.  During the pendency of this appeal, VA amended its 
regulatory provisions pertaining to ionizing radiation claims 
by recognizing prostate cancer as a radiogenic disease.

3.  The appellant was exposed to ionizing radiation during 
his participation in Operation UPSHOT-KNOTHOLE, and has 
provided medical evidence of treatment for prostate cancer 
many years after service.

4.  The appellant has presented a plausible claim of service 
connection for prostate cancer as a result of exposure to 
ionizing radiation, and VA has a further duty to assist him 
in the development of his claim.



CONCLUSION OF LAW

1.  The RO's September 1993 rating decision, which denied 
service connection for prostate cancer as a result of 
exposure to ionizing radiation, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(1999).

2.  VA's amendment to 38 C.F.R. § 3.311 in 1998 provided a 
new basis to pursue a service connection claim for prostate 
cancer as a result of exposure to ionizing radiation, and 
served to create a claim that was separate and distinct from 
the previous final denial in 1993.  Spencer v. Brown, 4 Vet 
App. 283, 288-89 (1993), aff'd 17 F. 3d 368 (Fed. Cir. 1994); 
Suttmann v. Brown, 5 Vet.App. 127 (1993).

3.  The claim of entitlement to service connection for 
prostate cancer as a result of exposure to ionizing radiation 
is well grounded, and VA has a further duty to assist the 
appellant in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.309(c)(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has the obligation to make 
an independent determination of its jurisdiction regardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also 38 C.F.R. § 20.101(c) (1999) (within the VA regulatory 
system, the Board is the sole arbiter of decisions concerning 
its jurisdiction).  The RO previously denied a claim for 
service connection for prostate cancer as a result of 
exposure to ionizing radiation in a rating decision dated in 
September 1993.  The appellant was provided notice of this 
decision by letter sent later that month, but he did not 
appeal this decision.  Accordingly, the September 1993 RO 
decision is final.  38 C.F.R. § 20.302(a) (1999) (a Notice of 
Disagreement (NOD) must be filed within one year from the 
date that the agency of original jurisdiction mails the 
notice of an adverse determination).

In a rating decision dated in June 1996, the RO declined to 
reopen the claim for service connection for prostate cancer 
as a result of exposure to ionizing radiation.  The appellant 
timely appealed this decision.  Thereafter, VA amended its 
regulations pertaining to ionizing radiation claims by 
recognizing prostate cancer as a radiogenic disease.  63 
Fed.Reg. 50993 (Sept. 24, 1998), codified at 38 C.F.R. 
§ 3.311(b)(2)(xxiii).  This amendment created a new basis of 
entitlement for service connection for prostate cancer as a 
result of exposure to ionizing radiation.  Spencer v. Brown, 
4 Vet App. 283, 288-89 (1993), aff'd 17 F. 3d 368 (Fed. Cir. 
1994).  As such, the Board agrees with the RO that the 
appellant is entitled to a de novo review of his claim.  
Suttman v. Brown, 5 Vet. App. 127 (1993).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Malignant tumors may be presumed to 
have been incurred in service if the evidence shows that such 
disease became manifest to a degree of 10 percent within one 
year of separation from active service.  38 U.S.C.A. §§ 1110, 
1112, 1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

VA regulations further provide for that if a veteran was 
exposed to ionizing radiation in service, certain diseases 
may be presumptively service connected provided that certain 
regulatory requirements have been met.  38 C.F.R. §§ 3.309 
and 3.311 (1999).  First, there are 15 types of cancer which 
are presumptively service connected under 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Prostate cancer is not 
among the diseases subject to presumptive service connection 
under the provisions of 38 C.F.R. § 3.309(d).  However, 
prostate cancer is subject to service connection as a 
"radiogenic" disease under the provisions of 38 C.F.R. 
§ 3.311(b)(2)(xxiii).

In order for the disease process of prostate cancer to be 
service connected under 38 C.F.R. §§ 3.311, it must be first 
be shown that the claimant was exposed to ionizing radiation 
during service and that prostate cancer was first manifested 
five years or more after his radiation exposure.  38 C.F.R. 
§ 3.311(b) (1999).  Once these requirements have been met, a 
claimant is afforded further development of the claim 
pursuant to 38 C.F.R. § 3.311(c).

In this case, the Defense Threat Reduction Agency (DTRA) has 
confirmed that the appellant participated in atmospheric 
nuclear testing during Operation UPSHOT-KNOTHOLE.  See 
38 C.F.R. § 3.309(d)(3)(v)(I) (1999).  The DTRA was unable 
find any dosimetry data for the appellant, but provided a 
scientific dose reconstruction of his probable dose of 0.04 
rem gamma with an upper bound of 0.1 rem gamma.  His private 
medical records show that his prostate cancer was first 
diagnosed and treated in 1992.  Thus, the Board finds that 
the appellant has presented a well grounded claim for service 
connection for prostate cancer as a result of ionizing 
radiation.  See generally Brock v. Brown, 10 Vet.App. 155, 
162- 63 (1997) (a veteran only needs to meet the threshold 
regulatory requirements pertaining to claims involving 
presumptive service connection in order to establish a well 
grounded claim).

As the appellant's claim for service connection for prostate 
cancer as a result of exposure to ionizing radiation is well 
grounded, VA is obligated under 38 U.S.C. § 5107(b) to assist 
the claimant in developing the facts pertinent to his claim.  
See Morton v. West, 12 Vet.App. 477, 486 (1999).  As 
addressed in the remand below, the Board is of the opinion 
that additional development of this claim is required prior 
to any further adjudication by the Board.


ORDER

The claim of entitlement to service connection for prostate 
cancer as a result of exposure to ionizing radiation is well 
grounded.  To this extent only, the appeal is granted.



REMAND

The Board first notes that a claimant must be provided 
adequate notice and opportunity to respond to issues not 
previously addressed by the RO.  Bernard v. Brown, 4 Vet.App. 
384 (1993).  Subsequent to the RO's SSOC dated in June 2000, 
the appellant submitted documents which have not previously 
been considered by the RO, and he did not submit a waiver of 
RO review in the first instance.  As this evidence appears 
pertinent to the claim on appeal, the Board must remand this 
case for RO review and issuance of a new SSOC.  38 C.F.R. 
§ 20.1304(c) (1999).

The Board next notes that the appellant contends that, while 
assigned to Headquarters Company, Section 6, Station 
Complement, 3431st Area Service Unit, operating with 
Battalion Combat Team ABLE (BCT A), he came within 500 to 700 
yards of ground zero following Shot GRABLE (the display 
area).  The DTRA, relying on a Unit History of BCT A, 
indicated that members of "BCT A did not go into the display 
area," but that members of Team BAKER (BCT B) did enter the 
display area.  The DTRA also indicated that further 
information regarding troop movements could be obtained in a 
report entitled OPERATION UPSHOT-KNOTHOLE 1953.  The 
appellant has also submitted a conference report from William 
J. Brady, entitled Problems with Radiation Dose 
Reconstructions and Unassigned Doses for Atomic Veterans, 
which posits that, following Shot GRABLE, "[i]nduced plus 
fission product activity read more than 10 rems per hour 
(R/h) at 500 yards from ground zero at H+1 hour."

The Board is of the opinion that, while this case is in 
remand status, the appellant should be provided the 
opportunity to submit evidence to corroborate his assertions 
that he, in fact, entered the display area.  In this respect, 
he should informed that he could submit evidence such as 
buddy statements or any other documentation which tends to 
show that members of BCT A entered the display area.  He 
should further be informed of his right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO, to include any further supporting 
documentation reflecting the accuracy of his dose estimate.

Thereafter, the RO should forward to the DTRA any evidence 
submitted by the appellant as a result of this remand as well 
as the conference presentation by Mr. Brady, entitled 
Problems with Radiation Dose Reconstructions and Unassigned 
Doses for Atomic Veterans, for another dose estimate.  In so 
doing, the RO should request the DTRA to specifically address 
the appellant's assertions that he entered the display area 
as well as the criticisms of its scientific dose 
reconstruction forwarded by Mr. Brady.  The RO should further 
request that all documentation utilized in determining the 
appellant's probable dose be associated with the claims 
folder, to include the report entitled OPERATION UPSHOT-
KNOTHOLE 1953.

Following completion of the above, the RO should make a 
determination as to whether the appellant entered the display 
area following Shot GRABLE with consideration given to the 
benefit of the doubt rule pursuant to 38 U.S.C.A. § 5107(b).  
In the event the RO finds that the appellant did enter the 
display area following Shot GRABLE, the RO must consider 
whether referral of the dose estimates to an independent 
expert is warranted.  See 38 C.F.R. § 3.311(a)(3) (VA must 
refer to an independent examiner for reconciliation a 
material difference in a dose estimate, from a credible 
source, which is derived from official military records).  In 
this respect, the Board notes that the documentation of 
record reflects that Mr. Brady is a retired Principal Health 
Physicist who worked for the Reynolds Electric Company which 
was the prime support contractor to the Department of Defense 
at the Nevada Test Site.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant to inform 
him of his right to submit supporting 
documentation of his presence to within 500 yards 
of ground zero during Shot GRABLE, to include 
buddy statements and/or any other documentation 
which tends to show that members of BCT A entered 
the display area.  The appellant is also notified 
of his right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded to the regional office, to include any 
further supporting documentation reflecting the 
accuracy of his dose estimate.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  Following the receipt of any additional 
information, the RO should send to the DTRA a copy 
of the appellant's challenges to his dose estimate 
as well as the conference presentation by William 
J. Brady entitled Problems with Radiation Dose 
Reconstructions and Unassigned Doses for Atomic 
Veterans.  The DTRA should be requested to 
specifically address the appellant's assertions 
that he entered within 500- 700 yards of ground 
zero following Shot GRABLE as well as the 
criticisms of its scientific dose reconstruction 
posited by Mr. Brady.  The DTRA should further be 
requested to provide all documentation utilized in 
determining the appellant's probable dose, to 
include the report entitled OPERATION UPSHOT-
KNOTHOLE 1953.

3.  Following completion of the above, the RO 
should make a determination as to whether the 
appellant entered the display area following Shot 
GRABLE with consideration given to the benefit of 
the doubt rule pursuant to 38 U.S.C.A. § 5107(b).  
In the event the RO finds that the appellant did 
enter the display area following Shot GRABLE, the 
RO must consider whether referral of the dose 
estimates to an independent expert is warranted 
under 38 C.F.R. § 3.311(a)(3).

4.  Thereafter, the RO should review the claims 
folder to ensure that all appropriate development 
has been completed under 38 C.F.R. § 3.311, to 
include associating with the claims folder any 
documents identified by the DTRA as relevant to 
its assessment of the appellant's probable dose 
exposure during Operation UPSHOT-KNOTHOLE.

5.  After completion of the above- referenced 
development, the RO should readjudicate the claim 
for service connection for prostate cancer as a 
result of exposure to ionizing radiation based 
upon consideration of all the evidence of record, 
including any additional evidence obtained by the 
RO pursuant to this remand.  In so doing, the RO 
should address the appellant's assertions that he 
entered the display area during Shot GRABLE, the 
benefit of the doubt rule under 38 U.S.C. 
§ 5107(b), and the provisions of 38 C.F.R. 
§ 3.311(a)(3).  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 



